Title: Jefferson’s Notes on Macaroni, [after 11 February 1789]
From: Jefferson, Thomas
To: 


The best Maccaroni in Italy is made with a particular sort of flour called Semola, in Naples: but in almost every shop a different sort of flour is commonly used; for, provided the flour be of a good quality, and not ground extremely fine, it will always do very well. A paste is made with flour, water and less yeast than is used for making bread. This paste is then put, by little at a time, viz. about 5. or 6. lb. each time into a round iron box ABC, the under part of which is perforated with holes, through which the paste, when pressed by the screw DEF, comes out, and forms the Maccaroni g.g.g. which, when sufficiently long, are cut and spread to dry. The screw is turned by a lever inserted into the hole K, of which there are 4. or 6. It is evident that on turning the screw one way, the cylindrical part F. which fits the iron box or mortar perfectly well, must press upon the paste and must force it out of the holes. LLM. is a strong wooden frame, properly fastened to the wall, floor and cieling of the room. 
 
N.O. is a figure, on a larger scale, of some of the holes in the iron plate, where all the black is solid, and the rest open. The real plate has a great many holes, and is screwed to the box or mortar: or rather there is a set of plates which may be changed at will, with holes of different shapes and sizes for the different sorts of Maccaroni.
